ORDER

PER CURIAM.
Preston Smith (Appellant) appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. A jury found Appellant guilty of burglary in the first degree, robbery in the second degree, assault in the third degree and misdemeanor stealing. On appeal, Appellant argues that the motion court clearly erred in denying his claims that: (1) his trial counsel was ineffective for failing to object to evidence of prior crimes and opening the door for the prosecutor to submit evidence that Appellant had prior arrests for similar incidents; and (2) his appellate counsel was ineffective for failing to state on direct appeal that the trial court erred in sustaining the state’s objection to testimony concerning additional lineups appellant had participated in but was not identified and for failing to seek a rehearing based on the appellate court’s misinterpretation of the facts in his case.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b). •